IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-40386
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TROY ANTHONY WILTURNER,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-179-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

and has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967).    Troy Anthony Wilturner received a copy of counsel’s

motion and brief but has not filed a response.    Wilturner’s

sentence was not in violation of law nor plainly unreasonable.

See United States v. Giddings, 37 F.3d 1091, 1093 (5th Cir.

1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40386
                               -2-

     Our review of the brief filed by counsel and of the record

discloses no other nonfrivolous issue for appeal.   Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.